 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 6
      JOSE ANTONIO NAVA,
 7
                                      Plaintiff,              Case No. C18-1734-RAJ
 8
              v.
 9                                                            ORDER DISMISSING CIVIL RIGHTS
      SERGEANT SWEENEY, et al.,                               ACTION
10
                                      Defendants.
11

12           The Court, having reviewed plaintiff’s complaint, the Report and Recommendation of the
     Honorable Mary Alice Theiler, United States Magistrate Judge, any objections thereto, and the
13
     remaining record, hereby finds and ORDERS as follows:
14
             (1)     The Report and Recommendation is approved and adopted;
15           (2)     Plaintiff’s complaint and this action are DISMISSED without prejudice, under 28
     U.S.C. § 1915(e)(2)(B)(ii), for failure of plaintiff to adequately state a claim for relief in this civil
16
     rights action; and
17
             (3)     The Clerk is directed to send copies of this Order to plaintiff and to the Honorable
18   Mary Alice Theiler.

19
             DATED this 11th day of March, 2019.
20

21

22
                                                             A
                                                             The Honorable Richard A. Jones
                                                             United States District Judge
23

     ORDER DISMISSING CIVIL
     RIGHTS ACTION - 1
